                                                Case 5:18-cv-02225-DDP-SHK Document 11-5 Filed 10/24/18 Page 1 of 3 Page ID #:120



                                                      1   George M. Lee (SBN 172982)
                                                          SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                      2   601 Montgomery Street, Suite 2000
                                                          San Francisco, CA 94111
                                                      3   Phone: (415) 979-0500
                                                          Fax: (415) 979-0511
                                                      4
                                                          Attorneys for Plaintiffs
                                                      5   ARIE VAN NIEUWENHUYZEN,
                                                          THE CALGUNS FOUNDATION,
                                                      6   FIREARMS POLICY COALITION,
                                                      7
                                                          FIREARMS POLICY FOUNDATION,
                                                          SECOND AMENDMENT FOUNDATION, and
                                                      8   MADISON SOCIETY FOUNDATION

                                                      9
                                                     10                          UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                         EASTERN DIVISION
                                                     12
                                                     13   ARIE VAN NIEUWENHUYZEN, an                   Case No. 5:18-cv-02225-DDP-SHK
                                                     14   individual; THE CALGUNS
                                  Attorneys at Law




                                                          FOUNDATION; FIREARMS POLICY                  [PROPOSED] ORDER GRANTING
                                                     15
                                                          COALITION; FIREARMS POLICY                   PLAINTIFFS’ MOTION FOR ISSUANCE
                                                     16   FOUNDATION; SECOND                           OF PRELIMINARY INJUNCTION
                                                          AMENDMENT FOUNDATION; and
                                                     17
                                                          MADISON SOCIETY FOUNDATION,                  [FRCP 65(a)]
                                                     18
                                                     19           Plaintiffs,                          Date:    November 26, 2018
                                                                                                       Time: 10:00 a.m.
                                                     20                         vs.                    Courtrm. 9C
                                                     21                                                Judge: Hon. Dean D. Pregerson
                                                          STANLEY SNIFF, in his capacity as
                                                     22   Sheriff of the County of Riverside;
                                                     23   RIVERSIDE COUNTY SHERIFF’S
                                                          DEPARTMENT, COUNTY OF
                                                     24
                                                          RIVERSIDE, CALIFORNIA,
                                                     25
                                                     26
                                                                  Defendants.

                                                     27
                                                     28   //

                                                                                                   1
                                                                                  ORDER GRANTING PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-5 Filed 10/24/18 Page 2 of 3 Page ID #:121



                                                      1         The motion of plaintiffs Arie Van Nieuwenhuyzen, The Calguns
                                                      2   Foundation, Firearms Policy Coalition, Firearms Policy Foundation, Second
                                                      3   Amendment Foundation and Madison Society Foundation (“plaintiffs”) for
                                                      4   issuance of a preliminary injunction came on for hearing before this court, Hon.
                                                      5   Dean D. Pregerson presiding. The court considered all papers submitted in support
                                                      6   of [and in opposition to] the plaintiffs’ motion, and hereby orders as follows.
                                                      7
                                                                Plaintiffs’ motion for issuance of a preliminary injunction is GRANTED.
                                                      8
                                                          Plaintiffs have demonstrated a likelihood of success on the merits of their claim
                                                      9
                                                          that the policy of defendants Stanley Sniff, in his capacity as Sheriff of the County
                                                     10
                                                          of Riverside; Riverside County Sheriff’s Department, County of Riverside,
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          California (“defendants”) regarding the issuance of permits to carry concealed
                                                     12
                                                          weapons (“CCW Policy”), insofar as said policy prevents lawful permanent
                                                     13
                                                          residents, who are otherwise qualified, from applying for CCW permits, violates
                                                     14
                                  Attorneys at Law




                                                          the Equal Protection Clause of the 14th Amendment of the United States
                                                     15
                                                          Constitution, and that such aspect of the CCW Policy is also and otherwise
                                                     16
                                                          preempted by state law.
                                                     17
                                                                First, plaintiffs have demonstrated that defendants’ CCW Policy is subject to
                                                     18
                                                          strict scrutiny because it discriminates against lawful permanent residents who are
                                                     19
                                                          otherwise qualified to apply for CCW permits under Cal. Penal Code § 26150, on
                                                     20
                                                     21
                                                          the basis of their status as non-resident aliens. Defendants have not shown any

                                                     22   compelling or substantial state interest that justifies such classification limiting

                                                     23   CCW permits to be issued to U.S. citizens only.

                                                     24         Second, plaintiffs have further demonstrated that defendants’ CCW Policy is
                                                     25   preempted by state law. The Legislature specifically intended to occupy the field
                                                     26   of the regulation of the registration or licensing of commercially manufactured
                                                     27   firearms as encompassed by the provisions of the Penal Code. Cal. Govt. Code §
                                                     28   53071. Furthermore, Cal. Pen. Code § 26175 sets forth the information required


                                                                                                     2
                                                                                 ORDER GRANTING PRELIMINARY INJUNCTION
                                                Case 5:18-cv-02225-DDP-SHK Document 11-5 Filed 10/24/18 Page 3 of 3 Page ID #:122



                                                      1   for CCW applicants, statewide, and does not allow the requirement of additional
                                                      2   information beyond that required in the uniform application form. Id., § 26175(g).
                                                      3   Refusing to accept the applications of otherwise qualified lawful permanent
                                                      4   residents is not an exercise of discretion pursuant to Pen. Code § 26150, but
                                                      5   amounts to a refusal to exercise discretion, on an impermissible basis.
                                                      6          Plaintiffs have also demonstrated that irreparable injury would result in the
                                                      7
                                                          absence of injunctive relief herein. The deprivation of a constitutional right, even
                                                      8
                                                          if only briefly, constitutes irreparable harm. Deprivation of equal protection of the
                                                      9
                                                          laws further amounts to irreparable constitutional injury justifying an injunction.
                                                     10
                                                          Furthermore, the balance of relative harms and burdens weighs in favor of granting
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          plaintiffs the injunctive relief requested, and it is in the public interest to prevent
                                                     12
                                                          the violation of a party’s constitutional rights.
                                                     13
                                                                 Accordingly, defendants are now and hereby enjoined from enforcing, and
                                                     14
                                  Attorneys at Law




                                                          continuing to enforce, implement or abide by their CCW Policy to the extent that it
                                                     15
                                                          prohibits non-U.S. citizens who are otherwise qualified, lawful permanent
                                                     16
                                                          residents, not prohibited from owning firearms, from applying or obtaining a
                                                     17
                                                          permit to carry a concealed weapon under state law, Cal. Pen. Code § 26150, et
                                                     18
                                                          seq.
                                                     19
                                                                 Because defendants will not suffer monetary hardship by the issuance of this
                                                     20
                                                     21
                                                          preliminary injunction, and because the matter involves a constitutional violation,

                                                     22   the Court will require a nominal bond in the amount of $1.00.

                                                     23          IT IS SO ORDERED.

                                                     24
                                                          Dated: _____________________
                                                     25                                                    UNITED STATES DISTRICT JUDGE
                                                     26
                                                     27
                                                     28


                                                                                                      3
                                                                                 ORDER GRANTING PRELIMINARY INJUNCTION
